Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 1 of 42 PageID #: 9691




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                     Chapter 11
EXIDE HOLDINGS, INC., et al.,              Case No. 20-11157 (CSS)

                        Debtors.1          Jointly Administered

CALIFORNIA DEPARTMENT OF
TOXIC SUBSTANCES CONTROL,                  On Appeal from the U.S.
                        Appellant,         Bankruptcy Court for the
                                           District of Delaware
     v.
                                           Civil Action No.
EXIDE HOLDINGS, INC., et al.,              1:20-cv-01402-RGA
                        Appellees.


                    APPELLANT’S REPLY BRIEF
         IN SUPPORT OF APPEAL FROM BANKRUPTCY COURT
      ORDER CONFIRMING DEBTORS’ PLAN OF REORGANIZATION

    O’MELVENY & MYERS LLP                 CHIPMAN BROWN CICERO &
    Nancy A. Mitchell                     COLE, LLP
    Matthew L. Hinker (No. 5348)          Paul D. Brown (No. 3903)
    7 Times Square                        Gregory E. Stuhlman (No. 4765)
    New York, NY 10036                    Hercules Plaza
    Tel:   (212) 326-2000                 1313 North Market Street, Suite 5400
    Fax: (212) 326-2061                   Wilmington, Delaware 19801
    Email: nmitchell@omm.com              Telephone: (302) 295-0191
           mhinker@omm.com                Email: brown@chipmanbrown.com
                                                 stuhlman@chipmanbrown.com

1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each
Debtor’s federal tax identification number are Exide Holdings, Inc. (5504), Exide
Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie Metals Company
(0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is
13000 Deerfield Parkway, Building 200, Milton, Georgia 30004.
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 2 of 42 PageID #: 9692




 O’MELVENY & MYERS LLP
 Peter Friedman
 1625 Eye Street, NW
 Washington, DC 20006
 Tel:    (202) 383-5300
 Fax: (202) 383-5414
 Email: pfriedman@omm.com

 CALIFORNIA DEPARTMENT OF
 JUSTICE OFFICE OF THE
 ATTORNEY GENERAL
 Xavier Becerra
 ATTORNEY GENERAL OF CALIFORNIA
 David Zonana
 SENIOR ASSISTANT ATTORNEY GENERAL

 Anthony A. Austin
 DEPUTY ATTORNEY GENERAL
 1300 I Street, Suite 125
 Sacramento, CA 95814
 Tel:    (916) 210-7245
 Email: anthony.austin@doj.ca.gov


                            Counsel to Appellant
              California Department of Toxic Substances Control

 February 26, 2020




                                     ii
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 3 of 42 PageID #: 9693



                                        TABLE OF CONTENTS
                                                                                                                    Page

PRELIMINARY STATEMENT ..............................................................................1
ARGUMENT............................................................................................................5
         I.       THE BANKRUPTCY COURT ERRED IN AUTHORIZING
                  THE VERNON PLANT’S ABANDONMENT. .................................5
                  A.       DTSC’s Challenge to the Bankruptcy Court’s
                           Abandonment Determination Is Not Constitutionally
                           Moot...........................................................................................5
                  B.       The Bankruptcy Court Misapplied the Legal Standard
                           under Midlantic..........................................................................8
                  C.       The Bankruptcy Court’s Factual Findings on
                           Abandonment Were Clearly Erroneous...................................12
         II.      THE BANKRUPTCY COURT ERRED IN HOLDING THAT
                  THE PLAN WAS PROPOSED IN GOOD FAITH. .........................15
         III.     THE BANKRUPTCY COURT ERRED BY APPROVING
                  OVERBROAD RELEASE AND INJUNCTION
                  PROVISIONS. ...................................................................................17
                  A.       The Bankruptcy Court Inappropriately Approved Non-
                           Consensual Releases. ...............................................................17
                  B.       The Bankruptcy Court Erred in Approving Overly Broad
                           Exide Releases. ........................................................................21
                  C.       The Bankruptcy Court Erred in Approving the Plan’s
                           Injunction Provisions, Which Are Overly Broad and
                           Impermissibly Operate as a Discharge of Exide and Third
                           Parties.......................................................................................25
         IV.      THE PLAN FAILS TO PROVIDE THE SAME TREATMENT
                  FOR EACH CLAIM OR INTEREST WITHIN A
                  PARTICULAR CLASS IN VIOLATION OF BANKRUPTCY
                  CODE SECTION 1123(a)(4).............................................................25
         V.       THIS APPEAL IS NOT EQUITABLY MOOT. ...............................28
                  A.       Equitable Mootness Should Not Be Applied Where
                           Critical Public Safety and Health Issues Are at Stake.............28


                                                           iii
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 4 of 42 PageID #: 9694



                                       TABLE OF CONTENTS
                                           (continued)
                                                                                                                  Page

                 B.       Exide and EPA Cannot Overcome the Strong
                          Presumption Against Applying Equitable Mootness in
                          this Case. ..................................................................................29
                          1.       The Relief Sought Would Not “Fatally Scramble”
                                   the Plan. .........................................................................29
                          2.       The Relief Sought Would Not Harm Third Parties
                                   Who Justifiably Relied on the Confirmation Order. .....32
CONCLUSION.......................................................................................................33




                                                          iv
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 5 of 42 PageID #: 9695



                                     TABLE OF AUTHORITIES
                                                                                                           Page(s)

Cases

Already, LLC. v. Nike, Inc.,
  568 U.S. 85 (2013).................................................................................................5
Beem v. Ferguson (In re Ferguson),
  683 Fed.Appx. 924 (11th Cir. 2017)..................................................................6, 8

Berg Chilling Sys., Inc. v. Hull Corp.,
  369 F.3d 745 (3d Cir. 2004).................................................................................23
Guerrero-Lasprilla v. Barr,
  140 S.Ct. 1062 (2020)..........................................................................................11

In re Cont’l Airlines,
   203 F.3d 203 (3d Cir. 2000)...........................................................................20, 32

In re HomeBanc Mortgage Corp.,
   945 F.3d 801 (3d Cir. 2019).................................................................................21

In re Medford Crossings N., LLC,
   Case No. 07-25115, 2011 WL 182815 (Bankr. D.N.J. Jan. 20, 2011)................19

In re Nickels Midway Pier, LLC,
   Case No. 03-49462, 2010 WL 2034542 (Bankr. D.N.J. May 21, 2010).............19
In re One2One Commc’ns, LLC,
   805 F.3d 428 (3d Cir. 2015).................................................................................34

In re PWS Holding Corp.,
   228 F.3d 224 (3d Cir. 2000)...........................................................................26, 32

In re Semcrude, L.P.,
   728 F.3d 314 (3d Cir. 2013)...........................................................................30, 33
In re Spansion, Inc.,
   426 B.R. 114 (Bankr. D. Del. 2010) ....................................................................26

In re Tribune Media Co.,
   799 F.3d 272 (3d Cir. 2015).................................................................................31

                                                          v
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 6 of 42 PageID #: 9696



                                    TABLE OF AUTHORITIES
                                          (continued)
                                                                                                          Page(s)

In re U.S. Fidelis, Inc.,
   481 B.R. 503 (Bankr. E.D. Mo. 2012)...........................................................19, 20
In re W.R. Grace & Co.,
   729 F.3d 311 (3d Cir. 2013)...........................................................................27, 28

Knox v. Serv. Emps. Int'l Union, Local 1000,
  567 U.S. 298 (2012)...............................................................................................5

Maytag Corp. v. Navistar Intern. Transp. Corp.,
 219 F.3d 587 (7th Cir. 2000) ...............................................................................34

Midlantic Nat. Bank v. New Jersey Dep’t of Envtl. Prot.,
  474 U.S. 494 (1986).........................................................................................1, 10

Mission Prod. Holdings, Inc. v. Tempnology, LLC,
  139 S.Ct. 1652 (2019)....................................................................................5, 6, 7

Nordhoff Inv., Inc. v. Zenith Elecs. Corp.,
  258 F.3d 180 (3d Cir. 2001).................................................................................35

United Artists Theatre Co. v. Walton (In re United Artists Theatre Co.),
  315 F.3d 217 (3d Cir. 2003).................................................................................32
Statutes
11 U.S.C. § 1129(a)(7).............................................................................................22

2016 Cal. Stat. Ch. 10 (AB 118)..............................................................................21
2019 Cal. Stat. Ch. 23 (Budget Act of 2019) ..........................................................21

2020 Cal. Stat. Ch. 6 (Budget Act of 2020).............................................................21

Treatises
13B Wright & Miller § 3533.2.2 ...............................................................................7




                                                         vi
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 7 of 42 PageID #: 9697




      Appellant California Department of Toxic Substances Control (“DTSC”)

respectfully submits this reply brief in response to the opposition briefs filed by

Exide [D.I. 54] (the “Exide Brief”) and the United States of America, on behalf of

the Environmental Protection Agency (“EPA”) [D.I. 59] (the “EPA Brief”), in

further support of Appellant’s Amended Brief in Support of Appeal from Bankruptcy

Court Order Confirming Debtors’ Plan of Reorganization [D.I. 45] (the “DTSC

Brief”).1

                         PRELIMINARY STATEMENT
      As DTSC previously established, the Bankruptcy Court improperly confirmed

a chapter 11 plan that permitted Exide to abandon the Vernon Plant. That error

rested on the fact that, even though the Vernon Plant presented an imminent and

identifiable public health risk, DTSC was prepared to step in to prevent the risk from

ripening into actual human harm. Accordingly, the Bankruptcy Court found—and

neither Exide nor EPA refute—that whenever a government exists to backstop a

debtor’s environmental destruction, the debtor has no further obligations to ensure

that its abandoned properties no longer pose an imminent risk of harm to the public.

That holding is inconsistent with the Supreme Court’s decision in Midlantic Nat.

Bank v. New Jersey Dep’t of Envtl. Prot., 474 U.S. 494 (1986).


1
  Capitalized terms not otherwise defined herein have the meaning given to them in
the DTSC Brief. Unless otherwise noted, all internal citations, quotations, and
alternations are omitted.
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 8 of 42 PageID #: 9698




      As explained in DTSC’s opening brief, the uncontroverted evidence showed

that $73.7 million is required to avoid the imminent and identifiable health risks

associated with lead contamination at the Vernon Plant. However, Exide was

authorized to abandon the Vernon Plant without providing anywhere near that

amount. Appellees’ briefs do not meaningfully dispute this, instead arguing that the

Bankruptcy Court’s limited conditions to abandonment—namely, $29 million in

funding and a two-week extension of Exide’s contractual obligations with a critical

vendor to transition the site to the Vernon Trust—were sufficient to protect public

health and safety. But the Bankruptcy Court never analyzed how much protection

the $29 million would provide, apparently satisfied that DTSC could step in if the

Vernon Trust’s funding was insufficient.      Unless this Court agrees with the

Bankruptcy Court’s interpretation of Midlantic—which effectively would read

Midlantic out of existence given that responsible governments will always intervene

to protect the public—the Confirmation Order must be found unlawful and then

modified.

      Exide and EPA cannot use mootness to shield the impropriety of the

Bankruptcy Court’s Midlantic interpretation. The relief DTSC seeks—reallocation

of value existing at (or derived from) the Transferred Entities to neutralize the

Vernon Plant’s imminent and identifiable health risk, and elimination of improper

Plan releases—can be granted while leaving the rest of the Plan undisturbed. Neither

                                         2
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 9 of 42 PageID #: 9699




Exide nor EPA can carry their heavy burden of demonstrating that DTSC’s appeal

would “fatally scramble” the Plan given the limited relief that DTSC seeks. Exide

and EPA baldly assert that modifications to the Confirmation Order would inevitably

lead to the unwinding of all transactions contemplated under the Plan, Exide’s

liquidation under chapter 7, and the abandonment of all Non-Performing Properties.

But doomsday speculation, devoid of factual support, is insufficient to satisfy

Exide’s burden of proof. In addition, the abandonment issue is not constitutionally

moot because abandonment was the Plan’s lynchpin. DTSC chose the Plan’s trust

option to avoid abandonment—a false choice the Bankruptcy Court forced on it.

Had the Bankruptcy Court properly applied Midlantic, DTSC would never have

faced such a choice.

      Exide’s Plan improperly leveraged abandonment to compel DTSC to accept a

Global Settlement it had previously rejected. Exide specifically revised the Plan to

force DTSC into a Hobson’s choice in which (i) all outcomes would tax public

resources for the creditors’ benefit because the Plan’s grossly insufficient funding

for the Vernon Plant required DTSC intervention, and (ii) the choice most protective

of public health and safety (i.e., transfer to the Vernon Trust) would tee up the very

mootness argument Exide asserts here. This Plan structure is inconsistent with the

Bankruptcy Code because it does not require Exide to pay its fair share and it non-

consensually releases numerous third parties from potential liability. Because Exide

                                          3
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 10 of 42 PageID #: 9700




failed to comply with the good faith requirement of Section 1129(a)(3), the

Confirmation Order’s approval of the Vernon Trust Condition and Payment

Condition, requiring approval of abandonment and the Non-Consensual Releases,

was unlawful and must be modified.

      The Bankruptcy Court also approved other Plan provisions in violation of the

Bankruptcy Code, requiring modifications to the Confirmation Order. Neither Exide

nor EPA can show why this case is extraordinary compared to other industrial

bankruptcies with environmental liabilities or that the Plan contributions were

sufficient to warrant the Non-Consensual Releases under Continental. Exide also

fails to demonstrate that any of the Zenith factors support the Exide Releases. And

the Bankruptcy Court made no factual findings that the Plan’s injunction provisions

are necessary or fair. In addition, Exide does not dispute that other Class 8 claimants

developed the distribution scheme (which is not a claims-based pro rata allocation)

to procure preferential treatment for themselves and punish DTSC for not agreeing

to the Global Settlement. Accordingly, the Bankruptcy Court’s approval of the

releases, injunctions, and unfair treatment of DTSC’s Class 8 claims was unlawful

and the Confirmation Order must be modified.




                                          4
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 11 of 42 PageID #: 9701




                                     ARGUMENT
I.    THE BANKRUPTCY COURT ERRED IN AUTHORIZING THE
      VERNON PLANT’S ABANDONMENT.

      A.     DTSC’s Challenge to the Bankruptcy Court’s Abandonment
             Determination Is Not Constitutionally Moot.
      A case is constitutionally moot only when a case or controversy no longer

exists and the court cannot grant “any effectual relief whatever to the prevailing

party.” Knox v. Serv. Emps. Int'l Union, Local 1000, 567 U.S. 298, 307 (2012).

Constitutional mootness is limited to situations where “the issues presented are no

longer live[,] the parties lack a legally cognizable interest in the outcome . . . [or] the

dispute is no longer embedded in any actual controversy about the plaintiffs’

particular legal rights.” Already, LLC. v. Nike, Inc., 568 U.S. 85, 91 (2013)

(alterations added). But it does not apply “[a]s long as the parties have a concrete

interest, however small, in the outcome of the litigation.” Knox, 567 U.S. at 307–08

(2012) (alterations added); see also Mission Prod. Holdings, Inc. v. Tempnology,

LLC, 139 S.Ct. 1652, 1660 (2019) (“Such claims, if at all plausible, ensure a live

controversy.”). “If there is any chance of money changing hands, [the appellant’s]

suit remains live,” even if “[u]ltimate recovery on that demand may be uncertain or

even unlikely for any number of reasons.” Id.. For example, an appeal is not moot

where a party appeals a bankruptcy confirmation order on the basis that the chapter

11 plan was unlawful and an alternative plan could have resulted in more favorable

treatment. See, e.g., Beem v. Ferguson (In re Ferguson), 683 Fed.Appx. 924, 927–
                                         5
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 12 of 42 PageID #: 9702




28 (11th Cir. 2017). Because this appeal continues to present numerous issues

related to the Bankruptcy Court’s improper authority to confirm the Plan, which

significantly undermined DTSC’s rights and obligations related to the Vernon Plant,

it is not moot.

      Exide misses the point by asserting that DTSC’s agreement to the Plan option

that transferred the Vernon Plant to the Vernon Trust as of the Effective Date mooted

the risk that DTSC “might have had to take over responsibility for the site upon

abandonment.” Exide Br. at 23. The central issue here is whether the Confirmation

Order was lawful. See DTSC Br. at 21. Exide does not dispute that, as explained in

DTSC’s opening brief, “[a]bsent authorization to abandon the Vernon Plant, the Plan

was not confirmable.”      Id.   Indeed, Exide concedes that the Vernon Trust

Condition—which required pre-approval to abandon the Vernon Plant—was a “sine

qua non” of the Plan. See Exide Br. at 28.

      But Exide wholly ignores that once the Bankruptcy Court authorized

(improperly) the Vernon Plant’s abandonment, all Plan options allowed Exide to

jettison an imminently dangerous property despite marshalling only $29 million out

of the nearly $74 million needed to make it safe. Thus, Exide’s assertion that DTSC

was not harmed by the Bankruptcy Court’s decision to authorize abandonment rests

on the unfounded assumption that the trust option ameliorated abandonment’s

consequences. It did not. Other than ease of administration, there was virtually no

                                         6
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 13 of 42 PageID #: 9703




difference between the trust and abandonment options. DTSC simply chose the

option that provided a modicum of additional protection to the people of California

(i.e., easier and faster administration) rather than allowing the Bankruptcy Court’s

erroneous decision to further endanger public health and safety. In Tempnology, the

Supreme Court made clear that an appellant is permitted to make its own “choice”

to mitigate post-judgment damages without giving up its appellate claim. 139 S.Ct.

at 1660–61 (citing 13B Wright & Miller § 3533.2.2, at 852 (“[C]ompliance [with a

judicial decision] does not moot [a case] if it remains possible to undo the effects of

compliance”).

      Exide’s suggestion, and the Bankruptcy Court’s determination, that the

property’s transfer to the Vernon Trust wholly eliminates the imminent and

identifiable risk to public health and safety is wrong, grossly perverts Midlantic (as

discussed in Section I.B. below), and presents a live controversy for this Court to

decide.

      Exide and EPA effectively concede there is a live controversy by vigorously

asserting that the equitable mootness doctrine applies here. As the Eleventh Circuit

recently noted, “the prerequisites for equitable mootness tend to show that there are

very real concrete interests in the outcome of the litigation. The very fact that it

could be so imprudent to disturb the Plan is a testament to the fact that there is indeed

a live controversy.” In re Ferguson, 683 Fed.Appx. at 927. That is clearly the case

                                           7
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 14 of 42 PageID #: 9704




here. The contention that a ruling in DTSC’s favor would have a substantial impact

on all parties by “fatally scrambling the Plan and causing significant harm to the

public, the environment, and numerous third parties” (Exide Br. at 38) demonstrates

that the Bankruptcy Court’s abandonment determination concretely affects every

party involved in Exide’s reorganization and, thus, the abandonment issue is most

definitely not moot.

      The harm caused by the improper abandonment approval is also redressable.

Although Exide claims that a successful appeal’s only result would be to “send[]

Exide back to the brink of liquidation,” see Exide Br. at 25, other alternatives are

undeniably available. For example, the Plan can be modified to render inapplicable

to DTSC (and other California state environmental agencies the Plan purports to

bind) the releases that were consensual as to everyone but DTSC and to require the

parties that benefited from the Plan’s confirmation (i.e., the Consenting Creditors

and Transferred Entities) to provide adequate funding to meet the Midlantic

standard.

      B.    The Bankruptcy Court Misapplied the Legal Standard under
            Midlantic.

      Exide and EPA do not dispute that an essential element of the abandonment

determination was the Bankruptcy Court’s belief that, post-abandonment, DTSC

would take steps to maintain the Vernon Plant in its then-current condition, which

was allegedly “safe” only if indefinitely and closely monitored and actively and
                                         8
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 15 of 42 PageID #: 9705




mechanically sealed (continually running air pumps, drone flyovers, etc.) at a cost

of $700,000 per month. See DTSC Br. at 26-27; See also Oct. 16, 2020 Hrg. Tr.

(Court Ruling), at 179:8–23 (A-1833); Supplemental Ruling, at 1 (A-1363) (finding

that the Vernon Plant’s abandonment would not present an imminent risk of harm to

public health because “[g]overnments exist to serve and to protect their citizens” and

safety regulators would address the risk). Indeed, EPA concedes that without the

post-abandonment maintenance of the property “abandonment would violate

[Midlantic].” EPA Br. at 12. But, as demonstrated in DTSC’s opening brief,

Midlantic does not permit a debtor to justify abandonment based on the expectation

that a governmental actor will step in post-abandonment to remediate any harmful

conditions. See DTSC Br. at 28–29.

      Exide and EPA correctly note that Midlantic allows a Bankruptcy Court to

“formulat[e] conditions” for abandonment that “adequately protect the public’s

health and safety.” Midlantic, 474 U.S. at 494–95; EPA Br. at 16; Exide Br. at 42.

But that did not happen here. All the Bankruptcy Court did was provide two weeks

of transition time before Exide could fully jettison responsibility for this dangerous

site and thrust its burdens onto DTSC or the Vernon Trust. See Oct. 16, 2020 Hrg.

Tr. (Court Ruling), at 179:2–7 (A-1833). The Bankruptcy Court did not require

Exide or anyone else to actually protect public health and safety. Instead, it simply

assumed that DTSC would fill the void: “California considers [the Vernon Plant] to

                                          9
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 16 of 42 PageID #: 9706




be dangerous . . . . But if [DTSC is] unable to transfer this property in the next two

weeks, it’s because of their own bureaucracy or their own inability to act; it’s not

because of anything the debtors have done.” Oct. 16, 2020 Hrg. Tr. (Court Ruling),

at 179:9–17 (A-1833).

      As a result, the Bankruptcy Court got the standard exactly backwards:

Midlantic requires Exide—not DTSC—to ensure the Vernon Plant is safe enough

for abandonment. To require otherwise would render Midlantic meaningless as

every debtor would cry poverty and rely on its state regulators to remediate the

threats to public health and safety they caused, thereby creating a perverse incentive

to circumvent environmental laws rather than “harmonize” them with the

Bankruptcy Code. What Midlantic requires is that a debtor leave a site—either

directly, or by creating and providing adequate funding for a caretaker entity—in a

passive state (i.e., not requiring meaningful ongoing human and mechanical

intervention) that does not pose an imminent and identifiable health risk to the

public.

      Contrary to Exide’s assertion that the Bankruptcy Court made a factual

determination that should be reviewed only for clear error, see Exide Br. at 40, the

issue here is whether the Bankruptcy Court was correct in legally concluding that

Midlantic is satisfied if the state or federal government will step in to protect citizens

from an otherwise imminent and identifiable risk of harm. That improper legal

                                           10
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 17 of 42 PageID #: 9707




conclusion is subject to de novo review. See Guerrero-Lasprilla v. Barr, 140 S.Ct.

1062, 1069 (2020) (de novo review applies to question that “primarily requires

courts to expound on the law, particularly by amplifying or elaborating on a broad

legal standard.”).

      In addition, Exide’s suggestion that abandonment was inevitable absent a

global settlement among the environmental regulators and, therefore, DTSC should

be content that the Plan provided an additional $2.59 million from the Consenting

Creditors, is a red herring.2 See Exide Br. at 44. Midlantic does not permit

abandonment simply because “more funding” (here, only $2.59 million) is available

under a chapter 11 plan than in liquidation. The key inquiry under Midlantic is what

the funding actually buys in terms of harm avoidance—an inquiry the Bankruptcy

Court never made. Midlantic’s basic premise is that a debtor cannot abandon a

dangerous property unless and until the debtor has sufficiently eliminated—or

provided sufficient funding to eliminate—all imminent and identifiable public health

risks. It does not empower the Bankruptcy Court to balance the amount required to

ensure public health and safety against the debtor’s alleged burden in providing those

funds. Because the evidence established that Exide needed a greater contribution

from other creditors to achieve remediation here (i.e., $45 million), Midlantic


2
 The remaining $26 million of the total $29 million Plan contribution are funds
Exide deposited with DTSC years ago as a condition of prior operating permits, and
was available to DTSC regardless of the result of these Chapter 11 Cases.
                                       11
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 18 of 42 PageID #: 9708




required the Plan to provide that funding before permitting abandonment. At a

minimum, this Court should remand to the Bankruptcy Court to determine whether

$29 million sufficiently reduced the Vernon Plant’s public health risk to comply with

Midlantic’s requirement that a dangerous site be left in a safe, passive state.

      C.     The Bankruptcy Court’s Factual Findings on Abandonment Were
             Clearly Erroneous.

      Even if it were proper for the Bankruptcy Court to rely on DTSC to ensure

that “the current situation is maintained,” Oct. 16, 2020 Hrg. Tr. (Court Ruling), at

179:1–2 (A-1833), DTSC has demonstrated that the Bankruptcy Court’s conclusion

that there was no imminent and identifiable threat to public health and safety from

abandoning the Vernon Plan was clearly erroneous.

      There is no dispute that the Vernon Plant poses an identifiable threat to public

health and safety. As the Bankruptcy Court itself acknowledged (albeit in its

Supplemental Ruling), “the Vernon site is dangerous and exposure to lead is highly

dangerous.” Supplemental Ruling, at 2 (A-1364). The issue is whether the threat to

public health and safety posed by a dangerous level of lead contamination at the

Vernon Plant was sufficiently imminent to prevent abandonment.

      While the Bankruptcy Court relied on Mr. Fraske’s declaration and direct

testimony to conclude that any lead contamination was contained within the FEU, it

ignored the numerous admissions Mr. Fraske made on cross-examination (as



                                          12
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 19 of 42 PageID #: 9709




detailed in DTSC’s opening brief) that completely contradicted its conclusion. See

DTSC Br. at 34–35. This contradictory testimony includes admissions that:

          Even on-site vigilance and regular maintenance of the FEU is

              insufficient to contain the lead. See Oct. 15, 2020 Hrg. Tr. (Eric

              Fraske), at 151:12–156:2 (A-1516).

          Seven locations outside the FEU have lead levels up to 150 times higher

              than permissible. See id. at 152:18–153:8 (A-1517).

          These dangerous locations are not secured and can be accessed by

              construction workers or others. See id. at 154:23–155:5 (A-1519).

          Workers at these unsecured locations could disrupt the dust and inhale

              the heavily contaminated lead dust. See id. at 155:6–156:2 (A-1520).

      Exide’s assertion that the court “weighed” Mr. Fraske’s contradictory

testimony before reaching its conclusion is unsupported by anything the Bankruptcy

Court said at the Confirmation Hearing or in its Supplemental Ruling. And, if the

Bankruptcy Court did actually consider Mr. Fraske’s admissions, then it was clearly

erroneous for the Bankruptcy Court not to recognize that the testimony demonstrated

that the Vernon Plant presented an imminent and identifiable threat to public health

and safety.

      EPA contends that abandonment was appropriate because the Plan provided

sufficient funds to “protect[] public health and safety from imminent and identifiable

                                         13
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 20 of 42 PageID #: 9710




harm.” For the reasons discussed in Section I.B. above, EPA’s assertion is simply

wrong and unsupported by the evidence.          Perry Myers, a DTSC Supervising

Hazardous Substances Engineer, submitted a declaration at the Confirmation

Hearing stating that it would “cost approximately $72 million to mitigate the

imminent risk of harm at and from the Vernon Plant.” Myers Decl. at ¶ 2 (A-907).

Mr. Myers was not cross-examined at the Confirmation Hearing, and no evidence

was submitted to challenge, much less refute, his testimony.

      Nonetheless, in its opposition brief, EPA now argues that its own analysis of

Myers Declaration Exhibit 1 supposedly establishes that “completing Phase 1

closure and mitigating the imminent risk of harm at and from the Vernon Plant will

cost $27,325,298”—which conveniently and conspicuously happens to be less than

the $29 million available to the Vernon Trust under the Plan. EPA Br. at 20. But

this “testimony” does not come from a knowledgeable lay or expert witness; it comes

from EPA’s lawyers in an appeal brief, which is incompetent and inadmissible

evidence. Moreover, it is a self-defeating admission that (i) Midlantic required the

Bankruptcy Court to evaluate the harm avoidance work the $29 million would fund,

and (ii) the Bankruptcy Court did not do so.

      EPA’s argument is also incorrect. EPA asserts, without evidentiary support,

that $44.7 million of the costs listed on Exhibit 1 “are meant to sustain the Vernon

Plant on a longer term basis and . . . are [not] connected to imminent and identifiable

                                          14
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 21 of 42 PageID #: 9711




harms.” EPA Br. at 20. But the Myers Declaration made clear that all the tasks

listed on Exhibit 1, whose total costs he estimated at $72 million, “are an essential

part of mitigating the imminent risk of harm at and from the Plant.” Accordingly,

the record shows that the Vernon Plant itself presents an imminent danger to public

health and safety, and the Bankruptcy Court’s contrary conclusion was clearly

erroneous because it was based on DTSC’s anticipated intervention, which is

irrelevant under Midlantic.3

II.   THE BANKRUPTCY COURT ERRED IN HOLDING THAT THE
      PLAN WAS PROPOSED IN GOOD FAITH.

      DTSC’s opening brief demonstrated that the Plan was not proposed in good

faith because (i) it is inconsistent with the Bankruptcy Code’s objectives, and (ii) it

includes coercive and intentionally punitive provisions designed to compel DTSC to

accept a settlement it had previously rejected. See DTSC Br. at 35–39. Exide and

EPA do not seriously contest either of DTSC’s arguments. In fact, they both admit

that, after DTSC rejected the proposed settlement, the Plan was drafted to achieve



3
  Exide also relies on several statements made by this Court in its October 22, 2020
stay decision to support its assertion that there was no error in the Bankruptcy
Court’s analysis. See Exide Br. at 41–42. But this Court’s stay ruling is neither
binding nor preclusive of this appeal’s outcome. Importantly, as of the October 22,
2020 stay hearing, this Court did not yet have the full Bankruptcy Court record
before it. See Bankr. D.I. 1145 (corrected designation of items for record on appeal,
dated December 21, 2020); Appendix Volumes I-VI [D.I. 46–51]. This Court’s first
impressions of the record at the stay stage should not predetermine the outcome of
this appeal now that it has the entire factual record to consider.
                                           15
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 22 of 42 PageID #: 9712




precisely the same result as the global settlement—not only as to other Plan

participants, but as to DTSC. See Exide Br. at 58 (“The salvaged Plan allowed

DTSC to receive the same settlement payment it would have received under the

initial plan . . . .”); EPA Br. at 22 (“The Plan includes the same benefits called for in

the Mediators’ Proposal and afforded DTSC options providing similar

benefits . . . .”).

       The circular argument that the settlement was a fair deal because the other

parties to the settlement found it fair falls far short of establishing good faith. And

it is irrelevant whether the settlement grew out of a mediators’ proposal, or DTSC

received the same payment under the Plan that it would have received under the

settlement. DTSC rejected that settlement. Both Exide and EPA continue to

emphasize DTSC’s “last-minute about-face” and “withdrawal” from the global

settlement agreement, but (as Exide admits) DTSC’s attorneys only ever “agreed to

recommend the settlement to those with authority” and DTSC never signed on to the

agreement. Exide Br. at 58; EPA Br. at 22. Instead of negotiating in good faith

towards a consensual arrangement, Exide improperly amended the Initial Plan

without DTSC’s approval in violation of express language in Section 12.4(a) of the

Initial Plan (see DTSC Br. at 17), and crafted a plan that weaponized abandonment

to compel DTSC’s submission to the rejected settlement. These actions clearly




                                           16
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 23 of 42 PageID #: 9713




demonstrate that the Plan was not proposed in good faith and, thus, should not have

been approved under Section 1129(a)(3).

III.   THE BANKRUPTCY COURT ERRED BY APPROVING
       OVERBROAD RELEASE AND INJUNCTION PROVISIONS.

       A.    The Bankruptcy Court Inappropriately Approved Non-
             Consensual Releases.

       Although Exide refers to the Plan as a “hybrid” involving “a combination of

a reorganization and a liquidation” (Exide Br. at 33), neither Exide nor EPA dispute

that Exide’s stated intention for its Chapter 11 Cases always has been to liquidate.

See Exide Br. at 5 (noting that Exide commenced its Chapter 11 Cases to sell certain

of its assets “with the remainder of assets that [Exide was] unable to sell to be

liquidated or abandoned”), 18 (“The Plan Administrator is managing the sale or

liquidation of the estates’ remaining assets and the distribution process for holders

of administrative expense, secured, and priority claims.”); EPA Br. at 15 (noting that

the Global Settlement and Plan were designed to “maximize the protections afforded

to the public in light of a liquidating debtor with substantial environmental liabilities

throughout the country.”); see also DTSC Br. at 41. Rather, they assert that a

liquidating plan of reorganization can provide for the Non-Consensual Releases. See

Exide Br. at 51–52; EPA Br. at 26–27.

       But Exide and EPA mistakenly rely on a single, decade-old bankruptcy court

decision from another district that barely mentions the issue, cites no precedent for


                                           17
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 24 of 42 PageID #: 9714




its holding, and ultimately rejects the third-party releases because, as is the case here,

there was inadequate consideration received in exchange for the releases. See In re

Medford Crossings N., LLC, Case No. 07-25115, 2011 WL 182815, at *18 (Bankr.

D.N.J. Jan. 20, 2011). In fact, the bankruptcy court in Medford Crossings denied

third-party releases even though (i) the contributions were conditioned on obtaining

releases, such that the plan could not succeed without them, (ii) the contributions

provided unsecured creditors with substantially more under the plan than in a chapter

7 liquidation, and (iii) the plan effectuated a global resolution. See id. at *19.

Moreover, eight months before Medford Crossings, the same bankruptcy judge

rejected third-party releases because there was no relationship between the releases

and the reorganization when “the Plan provides for liquidation, which can be

successfully accomplished whether or not [the Plan sponsor] is released from third

parties’ claims.” In re Nickels Midway Pier, LLC, Case No. 03-49462, 2010 WL

2034542, at *13 (Bankr. D.N.J. May 21, 2010).4

      Exide and EPA also ignore that Third Circuit law requires “specific factual

findings” to support the conclusion that DTSC received adequate compensation for




4
  Exide’s reliance on In re U.S. Fidelis, Inc., 481 B.R. 503, 520 (Bankr. E.D. Mo.
2012), is also unavailing. Like Medford Crossings, this case is from outside this
district, cites no precedent for its holding, and recognizes that the non-debtor
financial contribution must still be sufficiently substantial before such releases can
be approved. Id.
                                           18
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 25 of 42 PageID #: 9715




its released claims. In re Cont’l Airlines, 203 F.3d 203, 214 (3d Cir. 2000). The

Bankruptcy Court’s one-sentence conclusion that there is “a lot of value being

provided in exchange for receipt of the releases” is clearly not a specific factual

finding.5 Oct. 16, 2020 Hrg. Tr. (Court Ruling), at 181:18–20 (A-1835). And while

Exide and EPA criticize DTSC for valuing its claims at more than $100 million, they

do not (and cannot) point to any evidence supporting the Bankruptcy Court’s

conclusion that DTSC was adequately compensated for the Non-Consensual

Releases.6 The Bankruptcy Court should have made basic inquiries regarding (a) the

scope of claims and parties covered by the requested releases, (b) the amount of




5
   Exide also asserts that DTSC has mischaracterized the scope of the Non-
Consensual Releases because they only apply to the Consenting Creditors,
Transferred Entities, Europe/ROW Purchaser, and the indenture trustee for the notes,
who allegedly provided $18.5 million in settlements and other non-monetary
consideration. See Exide Br. at 48–49. But Exide ignores DTSC’s assertion that
only a limited subset of these parties provided de minimis consideration ($2.59
million) for the benefit of DTSC, while others provided no financial contribution at
all. See DTSC Br. at 43–47. Even if the limited contributions were sufficient—and
they were not—related parties that have not each provided a financial contribution
cannot benefit from third-party releases under Continental.
6
  The Myers Declaration establishes that it will take over $72 million just to make
the Vernon Plant safe, not actually totally clean. Over the last five years, the
California legislature has appropriated approximately $251 million to clean up the
off-site contamination (mostly residential) caused by the Vernon Plant’s emissions.
See 2016 Cal. Stat. Ch. 10 (AB 118); 2019 Cal. Stat. Ch. 23 (Budget Act of 2019);
2020 Cal. Stat. Ch. 6 (Budget Act of 2020). Accordingly, it will take over three
times the amount established by the Myers Declaration (and perhaps more) to fully
clean up the contamination caused by the Vernon Plant. And those costs are already
being shouldered by California.
                                         19
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 26 of 42 PageID #: 9716




liability the released parties could be subject to under applicable laws absent the

releases, and (c) whether $2.59 million was adequate compensation for releasing

such liability. That the Bankruptcy Court failed to do so is reversible error.

      Recognizing the weakness of the Bankruptcy Court’s conclusion that this is

an “extraordinary case,” Exide attempts to shield it from scrutiny by calling it a

factual finding subject to the clearly erroneous standard. See Exide Br. at 51. But

the “extraordinary case” determination is clearly an “ultimate fact” because it

involves a “determination . . . [that] necessarily flows from consideration of an array

of underlying basic facts”—i.e., do the facts of this case rise to the level of

“extraordinary” under Continental. In re HomeBanc Mortgage Corp., 945 F.3d 801,

811 (3d Cir. 2019). This determination is subject to de novo review. See id. (holding

that an ultimate fact receives plenary review).

      Like the Bankruptcy Court, Exide fails to explain why this case is

extraordinary.     Exide simply describes the case as involving “complex

environmental issues” with “limited financial resources available for remediation”

without comparing it to other bankruptcy cases involving industrial companies with

environmental liabilities. Exide Br. at 51. Exide cites only to a brief comment from

EPA counsel’s oral argument at the Confirmation Hearing. See id. Obviously,

counsel’s arguments are no substitute for the Bankruptcy Court’s own factual

analysis.

                                          20
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 27 of 42 PageID #: 9717




      For its part, EPA does not invoke the clearly erroneous standard. But EPA

still makes no effort to compare Exide to other industrial company bankruptcies

facing substantial environmental liabilities. Instead, both Exide and EPA contend

that this case is extraordinary because Exide’s only alternative is a chapter 7

liquidation. That is hardly extraordinary. Liquidation is the alternative in every

chapter 11 case. In fact, the Bankruptcy Code requires application of the “best

interests of the creditors” test before approving a chapter 11 plan to ensure that

impaired claims receive at least equivalent treatment as “if the debtor were liquidated

under chapter 7.” See 11 U.S.C. § 1129(a)(7). Because liquidation looms over every

chapter 11 debtor, it cannot make a case extraordinary to justify otherwise

impermissible plan provisions, such as the Non-Consensual Releases.

      Because neither Exide nor EPA attempt to make any connection between this

case’s supposedly extraordinary nature and the need for the Non-Consensual

Releases, this Court must modify the Confirmation Order to allow DTSC the option

to opt out of the Non-Consensual Releases.

      B.     The Bankruptcy Court Erred in Approving Overly Broad Exide
             Releases.

      Exide once again seeks refuge in the clearly erroneous standard to insulate the

Bankruptcy Court’s cursory analysis of the releases under Section 10.5 of the Plan

(collectively, the “Exide Releases”). But findings that are contrary to the actual

evidence at the confirmation hearing are, in fact, clearly erroneous. See Berg
                                          21
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 28 of 42 PageID #: 9718




Chilling Sys., Inc. v. Hull Corp., 369 F.3d 745, 754-56 (3d Cir. 2004) (holding that

district court’s factual findings were clearly erroneous where devoid of evidentiary

support and any rational relationship to evidence). In addition, the Bankruptcy

Court’s failure to consider all five Zenith factors further undermines its ruling.

Exide’s opposition brief likewise fails to demonstrate that any of these factors are

satisfied.

       Zenith Factor 1: Identity of Interest. While Exide claims an identity of

interest with the Released Parties because they all “shared a common goal of seeing

that the Plan succeed,” Exide Br. at 55, it does not argue that a suit against the

Released Parties will deplete the estate’s resources. The Bankruptcy Court never

addressed whether the Exide Releases were necessary to avoid depletion of the

estate’s resources. They are not because, even with the Exide Releases, Exide will

deplete all of its resources by liquidating its assets under the Plan.

       Zenith Factor 2:       Substantial Contribution. The Bankruptcy Court

summarily concluded that the Exide Releases “confer substantial benefits on the

Debtors’ Estates,” Confirmation Order at 5 (A-1221), but it did not address whether

they provide a substantial contribution to the Plan. Exide similarly misses the point,

arguing that the Released Parties allegedly “made substantial contributions

throughout the chapter 11 cases,” but not to the Plan itself. Exide Br. at 55. Exide

also does not challenge DTSC’s showing that the Released Parties’ contribution to

                                           22
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 29 of 42 PageID #: 9719




the Plan was de minimis in light of DTSC’s substantial environmental claims. See

DTSC Br. at 47.

      Zenith Factor 3: Necessity of Releases to Reorganization. The Bankruptcy

Court’s conclusion that the Exide Releases were necessary to the reorganization is a

non sequitur because (as discussed supra at 18–19) Exide is liquidating, not

reorganizing. Rather than discuss the evidence supporting the necessity of the Exide

Releases (presumably because there is none), Exide merely parrots the Bankruptcy

Court’s erroneous conclusion. See Exide Br. at 54–55.

      Zenith Factor 4: Overwhelming Acceptance of the Plan. Exide echoes the

Bankruptcy Court’s conclusion that “an overwhelming majority of [Exide’s]

creditors supported the Plan and releases.” Exide Br. at 56. But this conclusion,

once again, misses the point.       It ignores DTSC’s contention that only the

beneficiaries of the releases (i.e., the Released Parties) and their affiliates had the

opportunity to vote in favor of the Plan. See DTSC Br. at 48. All other classes were

deemed to have rejected the Plan. It is difficult to see how the Exide Releases had

“overwhelming support” when the only classes entitled to vote benefitted from those

releases.

      Zenith Factor 5: Payment of All or Substantially All Claims. Exide also

does not contend—and the Bankruptcy Court did not conclude—that the Plan pays




                                          23
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 30 of 42 PageID #: 9720




substantially all claims of Exide’s creditors and interest holders. Accordingly, this

Zenith factor was entirely ignored by both Exide and the Bankruptcy Court.

      Notably, Exide attempts to further sidestep the Zenith factors by arguing that

“the [Exide] Release was a valid exercise of [Exide’s] business judgment.” Exide

Br. at 55. But the cases Exide cites do not suggest, much less hold, that a debtor’s

exercise of business judgment renders irrelevant the Zenith factors. For example, In

re Spansion, Inc. holds that a debtor may exercise its business judgment in

determining whether to release its claims against third parties, but must still

“consider[ ] the specific facts and equities of each case,” which includes applying

the Zenith factors. 426 B.R. 114, 142 (Bankr. D. Del. 2010). Similarly, the Third

Circuit in In re PWS Holding Corp. applied a “business enterprise method” to

evaluate the debtor’s released claims by considering factors nearly identical to those

presented in Zenith, such as “evidence of a causal relationship” (i.e., identity of

interest) and the provision of “the greatest possible addition to the bankruptcy estate”

(i.e., a substantial contribution). 228 F.3d 224, 242 (3d Cir. 2000). And notably,

both cases involved a debtor’s reorganization, not a liquidation. Here, there is no

reorganized enterprise whose “business judgment” deserves deference.




                                          24
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 31 of 42 PageID #: 9721




      C.     The Bankruptcy Court Erred in Approving the Plan’s Injunction
             Provisions, Which Are Overly Broad and Impermissibly Operate
             as a Discharge of Exide and Third Parties.

      Exide does not dispute that, as demonstrated in DTSC’s opening brief, (i) the

Bankruptcy Court made no factual findings concerning the Plan’s injunction

provisions, (ii) the injunction provisions effect an improper discharge of Exide and

other non-debtor third parties not entitled to such protection, and (iii) there is no

record evidence demonstrating that the injunction provisions are necessary or fair.

See DTSC Br. at 48–51. This alone is sufficient reason for this Court to modify the

Plan’s injunction provisions.

      Exide’s opposition brief ignores the procedural deficiencies that led to the

injunction provisions’ approval and argues, simply and summarily, that those

provisions were necessary and fair because certain creditors demanded them. See

Exide Br. at 56–57. This post hoc attempt to justify the injunction provisions is

devoid of any analysis or evidence and should be rejected.

IV.   THE PLAN FAILS TO PROVIDE THE SAME TREATMENT FOR
      EACH CLAIM OR INTEREST WITHIN A PARTICULAR CLASS IN
      VIOLATION OF BANKRUPTCY CODE SECTION 1123(a)(4).

      Exide continues to incorrectly assert that DTSC’s option to accept the Global

Settlement demonstrates that DTSC was treated the same as other Class 8 claimants,

arguing that it is permissible under Bankruptcy Code section 1123(a)(4) to provide

favorable treatment to “a creditor who agrees to settle instead of litigating.” See


                                         25
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 32 of 42 PageID #: 9722




Exide Br. at 60. Exide’s assertion that DTSC had the “same opportunity for

recovery” as other creditors ignores that even under the Global Settlement, DTSC

would have received less favorable treatment than other settling parties. Exide Br.

at 60 (quoting In re W.R. Grace & Co., 729 F.3d 311, 327 (3d Cir. 2013)). The Plan

provides different and less favorable treatment to members of Class 8 based on

whether the claimant is a Global Settlement Party. See DTSC Br. at 53. If DTSC is

not a Global Settlement Party, it receives nothing while all other Class 8 claimants

share in the $7.4 million Environmental Global Settlement Payment.              See id.

DTSC’s decision to reject that unfair result does not mean it was offered equal

treatment because (at best), DTSC would only receive 25.8% of the total Plan

consideration for Environmental NPP Claims, which is not a claims-based pro rata

distribution. Id.

      Exide’s reliance on W.R. Grace & Co. actually undercuts its arguments. In

that case, the Third Circuit considered whether differing trust distribution procedures

for an asbestos-related Section 524(g) trust resulted in differing treatment for various

claimants. See W.R. Grace & Co., 729 F.3d at 327–330. The Third Circuit held

that, where all similarly situated claimants have the same opportunity to participate

in the trust, “differences in the timing of distributions and other procedural

variations” alone do not violate Section 1123(a)(4). Id. at 327. Distribution timing

and procedural variations are a far cry from giving DTSC the option to accept a

                                          26
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 33 of 42 PageID #: 9723




fully-baked Global Settlement that failed to provide pro rata treatment among the

participants.

      Exide and EPA both assert that the allocation of settlement consideration was

fair and non-discriminatory, but neither deny that a Class 8 claimant (the United

States Department of Justice), not Exide, developed the Plan’s allocation to enrich

itself while punishing DTSC for rejecting the Global Settlement. See DTSC Br. at

54. That was improper. There is no indication that the Bankruptcy Court ever

analyzed the allocation to determine that it was fair and non-discriminatory to

DTSC. And it is irrelevant whether the Global Settlement Parties considered other

factors when devising the allocation—such as surety funding (see Exide Br. at 61)—

because the Bankruptcy Code has a straightforward requirement that similarly

situated creditors must receive pro rata distributions from Exide, and Class 8

creditors are not treated similarly under the Plan.

      Exide’s only justification for the Plan’s releases treating California differently

is to repeat its assertion that each of the other state regulators have “primary”

responsibility for enforcing environmental laws. See Exide Br. at 61–62. But Exide

does not—and likely cannot—argue that those regulators are the only agencies in

their respective states that regulate the Non-Performing Properties. Despite Exide’s

claim that the release provisions were intended to “ensure that the releases were

equal in effect,” id. at 61, the releases’ terms seek to cover all possible California

                                          27
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 34 of 42 PageID #: 9724




state environmental agencies while not covering all similar agencies in other states.

This attempt to saddle California with broader releases than other states violates the

equal treatment requirements of Section 1123(a)(4).

V.    THIS APPEAL IS NOT EQUITABLY MOOT.

      A.     Equitable Mootness Should Not Be Applied Where Critical Public
             Safety and Health Issues Are at Stake.

      DTSC’s opening brief demonstrated that equitable mootness is a narrow

doctrine that should be the “rare exception and not the rule,” applied only after “most

carefully” considering the implications to avoid a “perverse outcome.” DTSC Br. at

56–60 (quoting In re Semcrude, L.P., 728 F.3d 314 (3d Cir. 2013)). The doctrine is

particularly inapplicable where, as here, the issues on appeal involve competing

bankruptcy and non-bankruptcy law public policies and implicate public health,

safety, and welfare. See DTSC Br. at 58–59.

      Exide and EPA have no meaningful substantive response to these points.

They rely instead on weak procedural arguments. EPA claims that the Court should

ignore the merits here because DTSC did not appeal this Court’s denial of DTSC’s

emergency stay motion. See EPA Br. at 10. But a stay is not required for appellate

review and, in this case, it would have been impractical for DTSC to make a third

attempt at obtaining a stay. See DTSC Br. at 61. Exide contends that DTSC has

already received meaningful appellate review before this Court. See Exide Br. at

37–38. But, respectfully, this Court’s ruling on an emergency stay motion following

                                          28
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 35 of 42 PageID #: 9725




expedited briefing and argument is not equivalent to a carefully considered appeal

following full briefing and argument.

      B.     Exide and EPA Cannot Overcome the Strong Presumption
             Against Applying Equitable Mootness in this Case.

             1.     The Relief Sought Would Not “Fatally Scramble” the Plan.

      Exide and EPA cannot carry their heavy burden of demonstrating that DTSC’s

appeal would “fatally scramble” the Plan given the limited relief that DTSC seeks.

Exide encourages the Court to ignore the narrow path DTSC proposes by claiming

that “the Court cannot pick and choose” which parts of the Plan will be altered.

Exide Br. at 28. But this assertion is unsupported by case law and, in fact, is contrary

to the Third Circuit’s admonishment that equitable mootness should be applied “with

a scalpel rather than an axe.” In re Tribune Media Co., 799 F.3d 272, 278 (3d Cir.

2015). EPA argues that “[t]here is no scalpel sharp enough to salvage the relief

requested without severing the underpinning of the entire Plan and [Global

Settlement].” EPA Br. at 11. This argument ignores the repeated instances where

the Third Circuit has rejected equitable mootness in cases involving challenges to

release or indemnification provisions and used its scalpel to strike those provisions

without unwinding other portions of the plan. See, e.g., United Artists Theatre Co.

v. Walton (In re United Artists Theatre Co.), 315 F.3d 217, 228 (3d Cir. 2003); In re

PWS Holding Corp., 228 F.3d 224, 236–37 (3d Cir. 2000); Cont’l Airlines, 203 F.3d

at 210. This is precisely what DTSC requests the Court do here.

                                          29
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 36 of 42 PageID #: 9726




      Exide’s fallback argument is that “no partial remedy is available” because

“[t]he Plan must stand or fall as a whole.” Exide Br. at 33. This essentially amounts

to a position that, if a debtor can devise a plan with both permissible and

impermissible parts that it asserts are inextricably linked and then successfully rush

to implement it, any legally impermissible elements of that plan (such as overbroad

and unwarranted releases) can avoid appellate review. That position mocks the

carefully crafted boundaries that the Bankruptcy Code and the courts have instilled

in our restructuring system to ensure a fair and just chapter 11 plan process. Using

mootness as an excuse to ignore unlawful plan provisions would remove the doctrine

entirely from its “equitable” roots.

      There are numerous key aspects of the Plan, including the Europe/ROW Sale

Transaction and the Global Settlement that would not need to be unwound simply

because the releases and injunctions are modified so as not to apply to DTSC, and

more funds are made available for use at the Vernon Plant to satisfy the Midlantic

abandonment standard. See DTSC Br. at 64. Exide’s assertion that the Released

Parties would never agree to any modifications at this point is pure speculation.

Even if it were true that the releases were a “sine qua non of the plan” during

negotiations, that does not mean that the Released Parties would invariably walk

away from the benefits they stand to receive under a modified Plan. And given that

Exide and the Consenting Creditors were not legally entitled to the Plan’s releases

                                         30
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 37 of 42 PageID #: 9727




because they were not necessary to effect a chapter 11 liquidation (see supra at 18–

19), those releases cannot be a “sine qua non” of any plan.

      Exide’s argument against reallocating value from other creditors to remediate

the imminent and identifiable public health risks at the Vernon Plant is likewise

backwards-looking and speculative.7 It does not matter whether creditors would

have agreed to a different plan previously, the question is whether any necessary

modifications at this point are “almost certain to produce a perverse outcome.”

Semcrude, 728 F.3d at 320. Exide cannot meet this standard.

      Indeed, it will not take a massive capital infusion to permit Exide to comply

with its Midlantic obligations. Based on the unopposed, unrefuted Myers

Declaration, it will take an additional $43 million “to mitigate the imminent risk of

harm at and from the Vernon Plant.” Myers Decl. at ¶ 2 (A-907). There are

numerous ways this could happen, including by requiring the reallocation of value

existing at (or derived from) the Transferred Entities to clean up the Vernon Plant.

This remedy is precisely the sort of relief that courts regularly order in bankruptcy




7
  Exide pejoratively characterizes the relief DTSC seeks as “[r]equiring the
Consenting Creditors or Transferred Entities to make additional payments to
DTSC.” Exide Br. at 30. That is false. Any additional funds (from any creditor)
would go to Exide (and presumably then to the Vernon Trust) to enable compliance
with its obligations under Midlantic.
                                         31
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 38 of 42 PageID #: 9728




and other cases.8 See In re One2One Commc’ns, LLC, 805 F.3d 428, 452 (3d Cir.

2015) (noting that “as long as any remedy, including monetary relief, is available,

an appellant’s claims are not moot in any proper sense of the term”); Maytag Corp.

v. Navistar Intern. Transp. Corp., 219 F.3d 587, 591–92 (7th Cir. 2000) (formulating

relief to require a bankruptcy successor to contribute toward debtor’s environmental

cleanup costs that were caused prior to the bankruptcy case).

             2.    The Relief Sought Would Not Harm Third Parties Who
                   Justifiably Relied on the Confirmation Order.
      The opposition briefs focus on whether a successful appeal of the

Confirmation Order would harm third parties without even addressing, much less

demonstrating, whether those third parties could reasonably rely on it. Exide and

EPA do not, and cannot, dispute that the non-debtor third parties plowed forward

with funding and consummating the Plan despite DTSC’s position that certain

provisions were unlawful and DTSC’s clear intention to appeal the Confirmation

Order. This is the sort of conduct then-Judge Alito had in mind when he warned that

equitable mootness “can easily be used as a weapon to prevent any appellate review

of bankruptcy orders confirming reorganization plans.” Nordhoff Inv., Inc. v. Zenith

Elecs. Corp., 258 F.3d 180, 192 (3d Cir. 2001) (concurring).


8
  The reasonable remedy of requiring additional funding is a far cry from EPA’s
bald, speculative, alarmist, and binary claim that anything other than fully upholding
the Confirmation Order inevitably will lead to a chapter 7 liquidation. See EPA Br.
at 11.
                                         32
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 39 of 42 PageID #: 9729




      Even if third parties had reasonably relied on the Confirmation Order, Exide

and EPA presume that a ruling for DTSC would inevitably lead to the unwinding of

all transactions contemplated under the Plan, Exide’s liquidation under chapter 7,

and the abandonment of all Non-Performing Properties. But as demonstrated above,

such scare tactics are unwarranted and baseless in light of the limited relief DTSC

seeks through this appeal.

                                  CONCLUSION

      For the foregoing reasons, the Bankruptcy Court improperly approved a Plan

that (i) permitted the abandonment of a property that poses an imminent and

identifiable harm to public health; (ii) was not proposed in good faith; (iii) included

overly broad releases and injunctions; and (iv) permitted disparate treatment of Class

8 claims. This appeal is not constitutionally moot because the Bankruptcy Court

improperly applied Midlantic by failing to scrutinize the sufficiency of the Plan

contributions to eliminate the imminent public health threat at the Vernon Plant,

knowing that DTSC would intervene to protect the public in any case. Thus, the

Plan was unconfirmable by its own terms. Neither is this appeal equitably moot

because modifying the Confirmation Order would not “fatally scramble” the Plan; it

would only eliminate unlawful provisions upon which third parties could not

justifiably rely and were not necessary to effectuate Exide’s liquidation.




                                          33
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 40 of 42 PageID #: 9730




      Therefore, DTSC respectfully submits that this Court should modify the

Confirmation Order to make the Plan compliant with applicable law.

Dated: February 26, 2020                 Respectfully submitted,

                                         CHIPMAN BROWN CICERO &
                                         COLE, LLP

                                         /s/ Gregory E. Stuhlman
                                         Paul D. Brown (No. 3903)
                                         Gregory E. Stuhlman (No. 4765)
                                         Hercules Plaza
                                         1313 North Market Street, Suite 5400
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 295-0191
                                         Email: brown@chipmanbrown.com
                                                 stuhlman@chipmanbrown.com

                                         -and-

                                         O’MELVENY & MYERS LLP
                                         Nancy A. Mitchell
                                         Matthew L. Hinker (No. 5348)
                                         7 Times Square
                                         New York, NY 10036
                                         Telephone: (212) 326-2000
                                         Facsimile: (212) 326-2061
                                         Email: nmitchell@omm.com
                                                mhinker@omm.com

                                         Peter Friedman
                                         1625 Eye Street, NW
                                         Washington, DC 20006
                                         Telephone: (202) 383-5300
                                         Facsimile: (202) 383-5414
                                         Email: pfriedman@omm.com

                                         -and-

                                      34
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 41 of 42 PageID #: 9731




                                       CALIFORNIA DEPARTMENT OF
                                       JUSTICE OFFICE OF THE
                                       ATTORNEY GENERAL

                                       Xavier Becerra
                                       ATTORNEY GENERAL OF CALIFORNIA
                                       David Zonana
                                       SENIOR ASSISTANT ATTORNEY
                                       GENERAL

                                       Anthony A. Austin
                                       DEPUTY ATTORNEY GENERAL
                                       1300 I Street, Suite 125
                                       Sacramento, CA 95814
                                       Telephone: (916) 210-7245
                                       Email: anthony.austin@doj.ca.gov

                                       Counsel to Appellant
                                       California Department of
                                       Toxic Substances Control




                                     35
Case 1:20-cv-01402-RGA Document 62 Filed 02/26/21 Page 42 of 42 PageID #: 9732




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 8015(h) of the Federal Rules of Bankruptcy Procedure, the

undersigned hereby certifies that:

      1.     This document complies with the type-volume limit of Rule

8015(a)(7)(B) of the Federal Rules of Bankruptcy Procedure—as modified by this

Court’s order approving Appellant’s Unopposed Motion for Leave to File Briefs

Containing Words Exceeding the Limits Enumerated in Rule 8015 of the Federal

Rules of Bankruptcy Procedure, dated December 16, 2020 [D.I. 43 & 44]—because,

excluding the parts of the document exempted by Rule 8015(g) of the Federal Rules

of Bankruptcy Procedure, this document contains 7,972 words, as determined by the

word-count function of Microsoft Word 2016.

      2.     This document complies with the typeface requirements of Rule

8015(a)(5) of the Federal Rules of Bankruptcy Procedure and the type-style

requirements of Rule 8015(a)(6) of the Federal Rules of Bankruptcy Procedure

because it has been prepared in a proportionally spaced typeface using Microsoft

Word 2016 in 14-point Times New Roman font.



Dated: February 26, 2020
                                           /s/ Gregory E. Stuhlman
                                           Gregory E. Stuhlman
                                           Counsel to Appellant
